Title: Thomas Jefferson to Gideon Fitz, 23 May 1809
From: Jefferson, Thomas
To: Fitz, Gideon


          Dear Sir   Monticello May 23. 09.
          The bearer hereof is mr Isham Lewis, son of Colo Charles L. Lewis of Buckisland, whom you must have known while you resided in this part of the country. he is my nephew, & a young man of excellent dispositions, correct conduct, & good understanding, little aided by education. the shipwreck of the fortunes of his family leaves him without resource but in his own industry, & the defects in his education narrow his means of exertion.  he has learned the common principles of surveying & therefore proposes to try himself in that line, and carries from me a letter to mr Pease, recommending him to his patronage. his capacity will enable him, with time, opportunity & practice, to attain any eminence in the higher branches of surveying which may be useful. arriving among you a stranger, I recommend him to your attentions, & pray you to take him by the hand & befriend him in the getting into emploiment. his entire want of resources will render early emploiment very important to him. any insight too which you can give him into the functions of his new vocation will be worthily bestowed on him. having his success & welfare much at heart, any service in his promotion which you can render him will be considered an obligation to Dear Sir
          Your friend & servt. Th: Jefferson
        